Citation Nr: 1735816	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive lung disorder (COPD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to July 1988, from November 1990 to June 1991, from September 2006 to December 2007, with additional periods of Army National Guard service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the claims were remanded for additional evidentiary development and have now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran's current respiratory pathology, to include diagnoses of asthma and COPD, is not shown to be related to his military service.

2.  Service connection is in effect for PTSD, rated as 50 percent disabling; status post left glenoid fracture with degenerative joint disease (DJD) of the minor shoulder, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  His combined disability rating is 60 percent.  

3.  The Veteran is not shown to be unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include diagnoses of asthma and COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by December 2009, July 2010, February 2012, and March 2016 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).  

As for the duty to assist, VA obtained all available service treatment records (STRs) and all other pertinent treatment records, to include Social Security Administration (SSA) records.  This also included National Guard service records.  Specifically, it is noted that these matters were remanded by the Board for further development in February 2016, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to his service connection claim.  Treatment records from SSA and VA were added to the claim and the requested examination was conducted in July 2016.  The examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for her answers.  As such, the Board finds that the February 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and members of the National Guards pursuant to 32 U.S.C.A. §§ 101(22), 316, 502, 503, 504, or 505 (West 2014); 38 C.F.R. § 3.6(c) (2016).  Inactive duty for training (INACDUTRA) includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guards pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2016).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2),(24), 1110, 1131 (West 2014); 38 C.F.R. § 3.6(c) (2016).  Service connection may also be awarded based on a period of INACDUTRA.  In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. §§ 101(2),(24) (West 2014); 38 C.F.R. § 3.6 (2016).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran claims that his asthma began during a period of active duty service in New Orleans where he was deployed after Hurricane Katrina.  He believes that the condition was caused by exposure to toxic water and mold spores.  He subsequently served in Iraq and continued to have respiratory problems there.  A fellow service man submitted a June 2013 statement where he attested to the above facts.  He further noted that the Veteran had been active prior to developing respiratory symptoms, but subsequently was no longer able to endure previous activities due to his breathing problems, to include shortness of breath.  

Review of the record is negative for report of, treatment for, or diagnosis of a respiratory disorder, to include asthma or COPD, during an active duty period.  There are numerous documents reflecting the Veteran's medical history in the years from 2004 and early 2009, and he noted no respiratory problems in those years.  It is noted that a VA document dated in December 2009 includes a "problem list" and shows a diagnosis of asthma.  There is no clinical indication of the condition prior to that time.  Subsequently dated records include notation that he continues to suffer from this condition and is on several medications to aid his respiratory symptoms.  

Following review of the record and examination of the Veteran in July 2016, the examiner determined that it was less likely than not that the Veteran's respiratory conditions (asthma and COPD) were related to service.  She pointed out that his STRs were negative for any complaints suggestive of a respiratory disorder.  His medical records starting in 2005 were negative for respiratory complaints until 2009, at which time asthma was diagnosed.  She further noted that the Veteran had a documented history of smoking over a pack of cigarettes per day.  She also noted that consideration had been given to the contentions regarding exposure to toxins while on active duty while serving after Hurricane Katrina and in Southwest Asia.  However, as asthma and COPD were diagnosed condition with clear etiology, it was less likely than not that his current respiratory condition was related to service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current asthma and COPD are etiologically related to his active service.  Accordingly, service connection for asthma and COPD is denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Pursuant to 38 C.F.R. § 4.16(b) (2016), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2016), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Background and Analysis

The Veteran claims that a TDIU is warranted as he is unable to work due to his service-connected disabilities.  

According to information contained in the claims file, the Veteran has a GED with one year of college education and worked from July to August 2012 as a parts specialist at an auto parts store.  

In this case, the Veteran has established service connection for PTSD, rated as 50 percent disabling; status post left glenoid fracture with DJD of the minor shoulder, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  His combined disability rating is 60 percent.  Therefore, he does not meet the minimum schedular criteria for the assignment of a TDIU.  

In such a circumstance, however, the Board must consider whether referral for extraschedular consideration is warranted.  In this case, the Board does not find evidence of unemployability sufficient to warrant referral to the Under Secretary for Benefits or Director, Compensation Service, for extraschedular consideration.  The Board turns to look at each service-connected condition in the summarization below in making this determination.  

Upon mental health examination at a private facility in August 2010, the Veteran's orientation was within normal limits.  His appearance and hygiene were appropriate.  His behavior was appropriate.  He had poor eye contact, and his affect and mood showed a disturbance of motivation and mood.  He had little drive or motivation to participate in the activities he once enjoyed.  His communication was within normal limits.  There were no panic attacks, and speech and concentration were within normal limits.  His thought processes were appropriate, and he understood directions.  There was no slowness of thought, nor did he appear confused.  His judgment was not impaired.  His memory was intact.  His Global Assessment of Functioning (GAF) score was 55.  (Note: A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)).  

In March 2012, severe PTSD was noted upon VA examination.  His GAF score was 49.  He had no significant other and avoided others.  (Note: GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).)  His PTSD was manifested by flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems trusting people, difficulty with his memory, being easily startled, avoiding activities, inability to remember important aspects, intense physical reaction, sense of limited future, guilt and difficulty trusting people.

VA records dated in 2013 reflect hospitalization for his psychiatric condition from January 31, 2013, to February 1, 2013.  More recent records from 2016 show that the Veteran continued to be seen in a weekly group.  His long standing substance abuse issues were noted.  While he had reduced his alcohol intake, he continued to drink and while he was aware of AA meetings, he felt that this problem was under control.  He actively participated in the group sessions, sharing his thoughts, and providing positive feedback to the other group members.  

As for his service-connected left shoulder condition, range of motion (ROM) was limited upon VA examination in 2012 with flexion limited to 50 degrees and abduction ending at 35 degrees.  Normal ROM of the shoulder is set forth in 
38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2016).  

SSA records dated in 2012 show that the Veteran was limited to overhead reaching with his left arm.  

Subsequently dated records essentially pertain to other conditions.  

The Veteran receives the maximum rating for recurring tinnitus (ringing in the ears).  While he has a hearing loss, it is not so significant that he receives a compensable disability rating.  

It is also noted that the Veteran filed a claim for SSA benefits but such was denied in June 2014.  It was pointed out that the Veteran had substance abuse issues which contributed to his claimed inability to work.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's service-connected disorders preclude substantially gainful employment.  Referral of the claim for a TDIU for extraschedular consideration is not warranted.  As noted, his PTSD is his primary disability.  While manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, the most recent examination for rating purposes disclosed that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care and conversation.  Moreover, while his left shoulder motion is somewhat limited, he has some motion of the extremity.  His tinnitus and bilateral hearing loss condition do not appear to be significant impairment to unemployability.  Accordingly, entitlement to a TDIU is denied and referral for extraschedular consideration is not warranted.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for a lung disorder, to include asthma and COPD, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


